SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 29, 2008 Commission File Number: 333-147917 Bio-Solutions Corp. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0557171 (I.R.S. Employer Identification No.) 14517, Joseph Marc Vermette, Mirabel (Québec), Canada (Address of principal executive offices) J7J 1X2 (Zip Code) (888) 686-2611 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item4.01 Changes in Registrant’s Certifying Accountant On January7, 2008, Bio-Solutions Corp. (“Registrant”) was notified that effective January 1, 2008, Michael Pollack CPA, LLC (“Pollack”) had merged into the accounting firm of KBL, LLP (“KBL”), and that Pollack resigned as independent registered public accounting firm for the Registrant. A copy of Pollack’s letter regarding the resignation is included as Exhibit 16.1 to this Form 8-K. The report of Pollack on the Registrant’s financial statements for the period from March 27, 2007 (inception) to September 30, 2007, contained an explanatory paragraph relating to the Registrant’s ability to continue as a going concern. Other than this report modification, the report of Pollack on the Registrant’s financial statements for the period from March 27, 2007 (inception) to September 30, 2007 did not contain any adverse opinion or disclaimer of opinion, and was not modified as to uncertainty, audit scope, or accounting principles. The Registrant engaged KBL, as its new independent auditors, effective as of January 29, 2008, to audit the Registrant’s financial statements for the year ended December 31, 2007, and to perform procedures related to the financial statements included in the Registrant’s current reports on Form 8-K and quarterly reports on Form 10-QSB. The decision to engageKBL, was approved by the Registrant’s Board of Directors on January 29, 2008. During the period from March 27, 2007 (inception) to September 30, 2007, and the subsequent interim period through January 7, 2008, the date of resignation, there were no disagreements with Pollack on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure which, if not resolved to the satisfaction of Pollack, would have caused it to make reference to the subject matter of the disagreement(s) in connection with its reports. There were no “reportable events” as that term is described in Item304(a)(1)(v) of Regulation S-B during the Registrant’s two most recent fiscal years and the subsequent interim period through January 8, 2008, the date of resignation. The Registrant has made the contents of this Form 8-K available to Pollack and requested it to furnish a letter to the Securities and Exchange Commission as to whether Pollack agrees or disagrees with, or wishes to clarify the Registrant’s expression of its views. A copy of Pollack’s letter to the Securities and Exchange Commission is included as Exhibit 16.2 to this Form 8-K. Other than in connection with the engagement of KBL by the Registrant, during the period from March 27, 2007 (inception) to September 30, 2007, and through January 7, 2008, the Registrant did not consult KBL, regarding either: (i)the application of accounting principles to a specified transaction, completed or proposed, or the type of audit opinion that might be rendered on the Registrant’s financial statements, or (ii)any matter that was either the subject of a disagreement as defined in Item304(a)(1)(iv) of Regulation S-B or the related instructions thereto or a “reportable event” as described in Item304(a)(1)(v) of Regulation S-B. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description of Exhibit 16.1 Letter from Michael Pollack CPA, LLC. 16.2 Letter from Michael Pollack CPA, LLC. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Bio-Solutions Corp. January 31, 2008 By: Roger Corriveau President, Chief Executive Officer, Director 2
